Title: From Thomas Jefferson to Benjamin Harrison, Jr., 21 May 1781
From: Jefferson, Thomas
To: Harrison, Benjamin, Jr.


        
          Sir
          Charlottesville May 21st. 1781
        
        The Council some Time ago came to a Resolution that they would advance Money for the Pay of the Virginia Continental  Troops but for no others. It is therefore not in my power to say that any Money shall be advanced you out of the Treasury for the Payment of any other Troops.
        I suppose them in this Instance not liable to Imputation till a precedent can be produced where the Troops of one State have been paid off by another State. The other Burthens which lie on us are greater than we can go through with and if our Northern Brethren will advance Money for any Southern Purpose surely they will for the Payment of their own Troops.
        You shall have a Warrant for one hundred thousand pounds whenever you please which you will be at Liberty to lay out in the Purchase of hard Money according to the Desires of the Marquis. I am &c.,
        
          Tho Jefferson
        
      